DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the control mechanism in claims 9-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claims 9-11 it is unclear what structure is required by the claims. A “control mechanism of the motor vehicle is adapted to control a power supply of the at least one electrically heatable catalyst” is recited in lines 7-8. It is unclear what structure corresponds to this limitation, and/or, due to the nature of “wherein” clauses, if any structure is required at all. Additionally, line 9 recites “wherein the motor vehicle is adapted to carry out a method comprising…”. It is unclear what structure, if any, is required by the recitations of lines 9-19, or if the recitations should be interpreted as intended use that only require a structure capable of the use. For purposes of examination the recitations of lines 7-19 will be interpreted as recitations of intended use.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 5 fails to include all the limitations of the claim upon which it depends. Claim 1 recites supplying power from both the first and second batteries. Claim recites supplying power from the second battery only, which does not include the limitation of supplying power from the first battery as required by claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H05-024489 A to Iwata et al. (Iwata). A machine translation was relied upon for the basis of this rejection.
In reference to claim 1, Iwata discloses a method for providing a power supply for at least one electrically heatable catalyst situated in an exhaust gas tract of a motor vehicle, comprising: generating a first voltage U1 (24V, par. 0015) using a first battery (8; Fig. 1) of the motor vehicle; generating a second voltage U2 (12V, par. 0006) using a second battery (2) of the motor vehicle; during a start phase immediately following a start of an internal combustion engine of the motor vehicle (pars. 0007-0008), supplying the at least one electrically heatable catalyst with a first power P1 provided by the first battery such that the voltage U1 of the first battery is imposed on the at least one electrically heatable catalyst; and during the start phase, supplying the at least one electrically heatable catalyst with a second power P2 provided by the second battery such that the voltage U2 of the second battery is transformed by a DC converter (7) to the voltage U1 which is imposed on the at least one electrically heatable catalyst (pars. 0018-0019).
In reference to claim 6, Iwata discloses the method according to claim 1, wherein the at least one electrically heatable catalyst is also supplied by the power P2 provided by the second battery after the ending of the start phase (since the “start phase” is not defined by the claim, any arbitrary period can be selected as the start phase of Iwata to meet the limitation).
In reference to claim 7, Iwata discloses the method according to claim 1, wherein the energy EEHC transferred during the start phase and/or after the end of the start phase from the first battery and the second battery to the at least one electrically heatable catalyst is apportioned by a fixed or adjustable provision quotient Q between the first battery and the second battery (since power is provided simultaneously by battery 2 and battery 8, there will be necessarily be a natural ratio of power provided by the two sources).
In reference to claim 9, Iwata discloses a motor vehicle, comprising: at least one electrically heatable catalyst (par. 0007) situated in an exhaust gas tract of the motor vehicle; an internal combustion engine (par. 0007); a first battery (8; Fig. 1) configured to generate a first voltage U1; and a second battery (2) configured to generate a second voltage U2; wherein a control mechanism (6) of the motor vehicle is adapted to control a power supply of the at least one electrically heatable catalyst; wherein the motor vehicle is adapted to carry out a method comprising: generating the first voltage U1 using the first battery of the motor vehicle; generating the second voltage U2 using the second battery of the motor vehicle; during a start phase immediately following a start of the internal combustion engine of the motor vehicle, supplying the at least one electrically heatable catalyst with a first power P1 provided by the first battery such that the voltage U1 of the first battery is imposed on the at least one electrically heatable catalyst; and during the start phase, supplying the at least one electrically heatable catalyst with a second power P2 provided by the second battery such that the voltage U2 of the second battery is transformed by a DC converter to the voltage U1 which is imposed on the at least one electrically heatable catalyst (interpreted as intended use; however, see pars. 0017-018 and rejection of claim 1 above).
In reference to claim 11, Iwata discloses the motor vehicle according to claim 9, wherein a voltage of U1=48 V can be generated by the first battery (optional) and/or a voltage of U2=12 V by the second battery (par. 0006).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata as applied to claim 9 above, and further in view of US 2012/0255279 A1 to Atluri et al. (Atluri).
In reference to claim 10, Iwata discloses the motor vehicle according to claim 9, wherein the motor vehicle further comprises the exhaust gas tract (implicit; par. 0007), but fails to explicitly disclose multiple exhaust gas channels. However, Atluri discloses a similar vehicle that functions in the same way to utilize plural batteries to heat a catalyst (par. 0032), wherein the exhaust gas tract includes multiple exhaust gas channels (408, 408’; Fig. 4), and respective electrically heatable catalysts (414, 414’) are situated in each of at least two of the multiple exhaust gas channels. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the multiple exhaust channels with multiple electrically heatable catalyst disclosed by Atluri into the vehicle of Iwata. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04).
Allowable Subject Matter
Claims 2-4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 102016206108 A1 appears to also anticipate at least claims 1 and 9. GB 2541426 A discloses an electrical heating system relevant to claims 1 and 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
25 August 2022